Mr. Justice Shepard
delivered the opinion of the Court:
In order to bring up for speedy determination the question of the regularity of the organization of the grand jury of the Supreme Court of the District for the term commencing January Y, 1902, this appeal was allowed to be taken from an order of a special term of that court, on January 10, 1902, overruling a plea of abatement to an indictment for larceny.
It appears from the plea that the persons composing that grand jury had been summoned on December 23, 1901, in accordance with the law then in force, to appear in said court on January Y, 1902.
In the meantime an act of Congress entitled “An act to establish a code of law for the District of Columbia,” approved March 3, 1901, had, by its terms, taken effect “ from and after January 1, 1902.”
The said grand jurors, having been summoned under the prior law, were examined touching their qualifications in accordance with the requirements of said law, and sworn and charged thereunder, on January 8, 1902. The indictment in question was returned by them into open court, whereupon the defendant filed his plea in abatement thereof.
Section 1 of the code declares that: “ The common law, *307all British statutes in force in Maryland on the 27th day of February, 1801, the principles of equity and admiralty, all general acts of Congress not locally inapplicable in the District of Columbia, and all acts of Congress by their terms applicable to the District of Columbia and to other places under the jurisdiction of the United States, in force at the date of the passage of this act, shall remain in force, except in so far as the same are inconsistent with, or are replaced by, some provision of this code.”
The acts of Congress regulating the selection and qualifications of grand and petit jurors in force when the members of this grand jury were summoned, were specially enacted for, and given exclusive operation in, the District of Columbia.
Hence, they do not come within the enumeration of section 1 of the Code above set forth.
Those acts of Congress provide, among other things, that (we copy from the careful statement of the brief for the appellant) “ the Supreme Court of the District of Columbia shall appoint certain persons, which persons were called under the law jury commissioners, to make a list of jurors for service. The names selected by these persons were placed in the jury box and sealed; then the box was delivered to the clerk of the Supreme Court of the District of Columbia for safe-keeping, and at a certain time the clerk opened the box and drew therefrom the names of a fixed number of persons for service; and thereupon, at least five days before the beginning of the term for service, it was the duty of the marshal to notify each person, and in case all of the names were withdrawn from the box and the several juries not yet impaneled the court could, under certain conditions, order the marshal to summon persons to serve. The term of the grand jury was three months and that of the petit jury one. The qualifications of a juror were that he be a citizen of the United States, a resident of the District of Columbia, over twenty-one and under sixty-five years of age, and a good and lawful man, who had never been convicted of a felony or misdemeanor involving moral turpitude.” See Abert’s Compiled Statutes, D. C., Chap. 36, p. 302.
*308The new code contains elaborate provisions relating to jurors for all purposes in the District, which are embodied in sections from 198 to 217, inclusive.
It is sufficient for the purposes of this case to note a few only of the substantial differences between the old law before stated and the new.
There is a complete change in jury commissioners. For those appointed from time to time by the court under the old system have been substituted the clerk of the Supreme Court, the marshal and the collector of taxes of the District. There are some changes respecting the service and the mode of drawing names from the, jury box, which need not be specified.
The competency of jurors under the old law is repeated with this important addition: They shall " he able to read and write and to understand the English language."
It appears, therefore, that the grand jurors who returned this indictment were not only selected by persons incompetent to act under the new law, but were impaneled also without regard to their ability “ to read, to write and to understand the English language.”
Having pointed out that the old law was not included in those specially declared to remain in force by section 1 of the code, under the terms therein provided, it remains to inquire whether it was included in or excepted from any of the repealing provisions of the code. These are found in the last chapter (60) of the code, as published, and embrace sections 1636 to 1642 inclusive.
Section 1636 declares: “All acts and parts of acts of the general assembly of the State of Maryland, general and permanent in their nature, all like acts and parts of acts of the legislative assembly of the District of Columbia, and all like acts and parts of acts of Congress applying solely to the District of Columbia in force in said District on the day of the passage of this act are hereby repealed, except : ”—
This is followed by the recital of the exceptions, which are eight in number. As it is conceded that the former law is not within the express terms of any one of these it is unnecessary to state them.
*309Section 1637 has relation to provisions of certain appropriation acts. Section 1638 contains a saving clause applying to acts done or rights accruing or accrued, or any suit or proceeding had or commenced in any civil cause, before such repeal, etc., to which this proviso is added: “ That the provisions of this Code relating to procedure or practice and not affecting the substantial rights of parties, shall apply to pending suits or proceedings, civil or criminal.”
Section 1639 relates to acts that may be passed between the date of the passage of the act establishing the code, namely, March 3, 1901, and the date of its taking effect.
Section 1640 contains the same recital of acts as section 1, adding thereto, “ any municipal ordinance or regulation,” and prefixing the words: “ Nothing in the repealing clause
of this code contained, shall be held to affect the operation or enforcement in the District of Columbia of ”—
Section 1641 provides that: “All offenses committed, and all penalties or forfeitures incurred in the District prior to the date on which this code is to take effect, may be prosecuted and punished in the same manner and with the same effect as if this code had not been enacted.”
Section 1642 is a saving clause relating to the bar of the statute of limitations under certain conditions.
It is indeed unfortunate that among the elaborate repealing sections of the code there should be none continuing in force the provisions of the former laws relating to juries, until such time as the new regulations might be put in formal operation, thereby preventing a break in the continuity of the proceedings of the criminal court. The situation, however, will not justify us in reading such a provision into one of the saving clauses, or into one of the exceptions from the general repeal of former laws. There is no ambiguity in the provisions referred to that calls for interpretation, in the course of which an exception might he raised by construction to prevent a result which, had the legislative attention been directed to it, would undoubtedly have been guarded against. Courts cannot be justified in adding a provision to a statute under the guise of construction.
*310The provisions of the code relating to the subject being explicit, it would serve no useful purpose to review the cases to which we have been referred, where in the necessary interpretation of legislative acts, the courts have been constrained to give special or restricted meanings to ordinary words in order to prevent conclusions manifestly unreasonable or absurd.
The conclusion we have reached is supported by the only decision directly in point that has come under observation. State, ex rel. Maurice, v. Thomas, 30 La. Ann. 603. There, as here, the old jury law had been repealed and a new one substituted without provision for the interval that- must necessarily occur between the time of going into effect and the earliest date upon which its provisions could be brought into practical operation.
The court said: “ The act of the 2d of this month went into effect from its passage and repealed all laws in conflict with it, and did not provide that the juries already drawn by the commissioners under the old law should act and be a valid jury for the term or time for which they had been drawn, the new law to the contrary notwithstanding. A saving clause like that or of similar import would have obviated the difficulty, but since the act does not contain it a petit jury cannot be drawn for the superior criminal court, whenever a grand jury is also needed, until' a panel of seventy or more names is made and from it a good jury is first selected. This cannot now be done for the present month. A new panel must be formed by the board of jury commissioners under the new law from which the grand and petit juries must be drawn in the manner directed by it.”
Another point remains to be briefly considered. Apprehending the very mischief that has occurred, Congress undertook to cure it in December last by passing a joint resolution in which the following clause occurs: “ That all grand and pétit juries in the Supreme Court of the District of Columbia, and all petit juries in the police court of said District, which shall have been organized or drawn under existing laws at the time this code goes into effect, shall serve *311out tbeir respective terms, and vacancies therein shall be filled under existing laws.”
This provision, sufficient for the purpose had it gone into effect, as contemplated, before January 1, was unfortunately delayed. Though passed in December, it was not submitted to and approved by the President until the afternoon of January 8, 1902, some hours after the grand jury had been impaneled. It was clearly intended to operate prospectively, hence it is unnecessary to consider whether, if otherwise intended, it would come within the inhibition of ex post facto laws.
There being no law authorizing the impaneling of the grand jury which returned the indictment against the appellant, his plea , in abatement should have been sustained.
The judgment will therefore be reversed and the cause remanded, with direction to overrule the demurrer and enter judgment on the plea. It is so ordered. Reversed.